DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 6/13/2022 is acknowledged.
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barreau US 2012/0199315 Al.
	Re claim 1, Barreau teach an aircraft comprising: a fuselage (para 22) defining a cabin (para 21) region and a crown region, the crown region separated from the cabin region by a cabin ceiling structure (para 23); a duct disposed within the fuselage (fig noting multiple ducts for carrying air), the duct coupled to one or more drying air vents disposed in the crown region (fig 2) and coupled to one or more cabin vents disposed with the cabin region, the one or more drying air vents configured to output drying air, received via the duct, into the crown region and the one or more cabin vents configured to output conditioned air, received via the duct, into the cabin region (noting an output into the cabin and crown naturally disclosing some type of opening which is interpreted as a vent; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘vent’ is 1: an opening for the escape of a gas or liquid or for the relief of pressure, para 112, ); and one or more valves (33) coupled to the duct and configured to, in a first valve position, route airflow within the duct to the one or more drying air vents and configured to, in a second valve position, route the airflow within the duct to the one or more cabin vents (noting a flow rate increase of a mass of air through 8 or 9 via opening of 33 will naturally decrease air mass available to  pass into 15, 15’).
Re claim 2, Barreau teach further comprising a control system within the fuselage and coupled to the one or more valves, wherein the control system is configured to send valve actuation signals to the one or more valves to control valve positions of the one or more valves (para 93-97, 105).
Re claim 6, Barreau teach the one or more valves are disposed in the crown region and the duct is an overhead supply duct (fig 1, also noting that portions of the duct extend over heard and thus the duct is considered an overheard supply duct, also noting all the ducts are above the very bottom of the fuselage; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘overhead’ is  placed in the space above someone).
Re claim 13, Barreau teach the one or more valves are further configured to, in the first valve position, route a portion of the airflow within the duct to the one or more drying air vents and route another portion of the airflow within the duct to the cabin vents (noting varied flow rates allow a mixture to go to both).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreau  in view of Bolton US 20180251235 A1.
Re claim 3, Barreau fail to explicitly teach sensor details.
Bolton teach the one or more sensors disposed in the crown region and coupled to the control system, the one or more sensors configured to provide sensor data to the control system, the sensor data indicative of moisture in the crown region (fig 1, 20, paras 17-18) to monitor moisture.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sensor details as taught by Bolton in the Barreau invention in order to advantageously allow for detecting and removing moisture within inaccessible areas of an aircraft to prevent corrosion from occurring in such inaccessible areas (para 1). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreau  in view of Bolton US 20180251235 A1and  FAGAN US 20180281990 A1.
Re claim 5, Barreau teach to initiate or schedule a drying operation (para 93-97, 105, 69).
Barreau, as modified, fail to explicitly teach sensor details.
FAGAN teach a user interface device coupled to the control system, wherein the control system is further configured to, based on the sensor data, send to the user interface device an indication to initiate or schedule a drying operation (noting the reference indicates the operation of the modified reference and thus the instant combination teach the claim limitations, abstract) to indicate operations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sensor details as taught by FAGAN in the Barreau, as modified, invention in order to advantageously allow for allowing a user to notice events which may indicate problem areas which need repair. 
Alternatively:
Re claim 5, Bolton teach to initiate or schedule a drying operation (figs 2-3) to dry monitored moisture.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sensor details as taught by Bolton in the Barreau, as modified, invention in order to advantageously allow for detecting and removing moisture within inaccessible areas of an aircraft to prevent corrosion from occurring in such inaccessible areas (para 1). 
Barreau, as modified, fail to explicitly teach sensor details.
FAGAN teach a user interface device coupled to the control system, wherein the control system is further configured to, based on the sensor data, send to the user interface device an indication to initiate or schedule a drying operation (noting the reference indicates the operation of the modified reference and thus the instant combination teach the claim limitations, abstract) to indicate operations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sensor details as taught by FAGAN in the Barreau, as modified, invention in order to advantageously allow for allowing a user to notice events which may indicate problem areas which need repair. 
 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreau  in view of Bolton US 20180251235 A1 and Casanova EP 207253 A.
Re claim 4, Barreau, as modified, fail to explicitly teach sensor details.
Casanova teach the one or more sensors include a temperature sensor, a humidity sensor, an insulation moisture sensor, or a combination thereof (abstract) to monitor moisture (para 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sensor details as taught by Casanova in the Barreau, as modified,  invention in order to advantageously allow for detecting and removing moisture within inaccessible areas of an aircraft to prevent corrosion from occurring in such inaccessible areas mnore specifically in insulation (para 1). 

Claim(s) 7 -9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreau  in view of  Space US 7871038 B2.
Re claim 7, Barreau   fail to explicitly teach the controls.
Space teach the control system is further configured to control one or more of a temperature of the airflow, a humidity level of the airflow, or a flow rate of the airflow, based on aircraft occupancy conditions, flight status of the aircraft, or both to control systems based on occupancy (col 7 lines 10-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the controls as taught by Space in the Barreau  invention in order to advantageously provide good cabin air quality in a fuel efficient manner.
Re claim 8, Barreau fail to explicitly teach the controls.
Space teach the control system is further configured to control one or more of a temperature of the airflow, a humidity level of the airflow, or a flow rate of the airflow based on input received via a user interface device to control systems based on occupancy (col 1 lines 35-40, col 7 lines 10-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the controls as taught by Space in the Barreau  invention in order to advantageously provide good cabin air quality in a fuel efficient manner.
Re claim 9, Barreau   fail to explicitly teach the controls.
Space teach the or more air conditioning packs configured to generate at least a portion of the airflow using compressed air from one or more on-board compressed air sources to provide air sources for air conditioning (col 3 lines 55-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the controls as taught by Space in the Barreau  invention in order to advantageously provide good cabin air quality in a fuel efficient manner.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreau  in view of  Helm US 6216981 B1.
Re claim 12, Barreau teach a drying mode (para 64).
Barreau   fail to explicitly teach the connector. 
Helm teach the a connector configured to connect to an off-board air source to receive the drying air during operation in a drying mode (noting various parts of an outlet from a compressor are considered connectors)  to provide air sources for air conditioning (col 3 lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the connector  as taught by Helm in the Barreau  invention in order to advantageously provide good cabin air quality in a fuel efficient manner.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreau  in view of  Space US 7871038 B2 and Pearson US 20200377216 A1.
Re claim 10, Barreau, as modified, fail to explicitly teach a riser and mixer.
Pearson teach wherein one or more recirculation fans (para 32) and a mixer (122) coupled to the one or more recirculation fans (thermally and fluidically) and to the one or more air conditioning packs (in the instant combination), 
the mixer is coupled to the duct via one or more risers (118, fig 1), wherein the fuselage further defines a lower region separated from the cabin region by a cabin floor structure and wherein the one or more riser connect to the mixer in the lower region (fig 1) to provide a cabin recirculation vent disposed to draw air from an aircraft cabin .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a riser and mixer as taught by Pearson in the Barreau, as modified,      invention in order to advantageously allow for advanced ductwork to provide environmental control to a cabin.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreau  in view of Humfeldt US 20170036769 A1.
Re claim 14, Barreau fail to explicitly teach an outflow valve.
Humfeldt teach an outflow valve (40) configured to discharge outflow air from the aircraft to provide cabin air an exit from the fuselage (para 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an outflow valve as taught by Humfeldt in the Barreau  invention in order to advantageously allow for cabin pressure regulation.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreau  in view of Humfeldt US 20170036769 A1 and KLIMPEL US 20160229548 A1 and Pearson US 20200377216 A1.
Re claim 15, Barreau , as modified, fail to explicitly teach the exhaust system.
Pearson teach an air extraction system including a duct (fig 1) coupled to one or more extraction vents (106) in the cabin region (fig 1) to provide a cabin recirculation vent disposed to draw air from an aircraft cabin .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a riser and mixer as taught by Pearson in the Barreau, as modified,      invention in order to advantageously allow for advanced ductwork to provide environmental control to a cabin.
Barreau , as modified, fail to explicitly teach the exhaust system.
Humfeldt teach one or more extraction vents (26) in the crown region to provide cabin air an exit from the fuselage (para 36, fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an outflow system as taught by Humfeldt in the Barreau  invention in order to advantageously allow for cabin pressure regulation.
Barreau , as modified, fail to explicitly teach the exhaust system.
KLIMPEL teach further including one or more fans (250) coupled to the duct and configured to direct waste air to the outflow valve to provide airflow to the exhaust system in a flight mode (para 43).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an outflow system as taught by KLIMPEL in the Barreau , as modified,  invention in order to advantageously allow pressurized exhaust flow at low altitude when differences between cabin pressure and crown area and exhaust ducts are lower than high altitude flight.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreau  in view of  Mayo US 20170146303 A1.
Re claim 11, Barreau   fail to explicitly teach details of the mixing.
Mayo teach one or more recirculation fans (34), a mixer (24) coupled to the one or more recirculation fans and to one or more air conditioning packs (22), and a heater (32) coupled to the mixer , wherein the heater is configured to adjust a temperature of recirculation air from the one or more recirculation fans to generate at least a portion of the drying air (fig 1 showing coupling and recirculating air is heated in a loop and is also part of the drying air during recirculation) to provide that the air is cooled before being mixed with cool fresh air and returned to the cabin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the mixing as taught by Mayo in the Barreau  invention in order to advantageously allow for meeting greater cooling requirements of   an aircraft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3369661 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GORDON A JONES/Examiner, Art Unit 3763